PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang et al.
Application No. 16/563,458
Filed: 6 Sep 2019
For: Single Image Sensor for Capturing Mixed Structured-light Images and Regular Images
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the petition captioned under 37 CFR 1.182, filed September 15, 2020, requesting withdrawal of the holding of abandonment in the above-identified application. The petition will be treated under 37 CFR 1.181.

The constructive petition under 37 CFR 1.181 is GRANTED.

According to the Notice of Abandonment, mailed September 10, 2020, the Office contended this application became abandoned for failure to respond to the non-final Office action, mailed February 13, 2020, which set a three month period for response, with extensions of time available pursuant to 37 CFR 1.136(a). The September 10, 2020 Notice of Abandonment erroneously states no reply was filed. 

Petitioner requests withdrawal of the holding of abandonment, arguing a timely and proper response to the February 13, 2020 non-final Office action was filed on March 10, 2020. It appears the sole ground for rejection of all pending claims is nonstatutory double patenting. Claims 1-14 were rejected as being unpatentable over claims 1-4 of U.S. Patent No. 10,447,450 in view of Solhusvik (US 20140347498 A1). 

As petitioner asserts, a terminal disclaimer to obviate a double patenting rejection over a “prior” patent (over U.S. Patent No. 10,447,950) with $160 fee and a response to the February 13, 2020 Office action were filed on March 10, 2020 and are present in the image file wrapper for the application. The terminal disclaimer has been approved, and the response to the Office action included language that should have been considered by the examiner as an invitation to reconsider the double patenting rejection. 

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted. The September 10, 2020 Notice of Abandonment is vacated.

A petition under 37 CFR 1.181 is feeless. The $200 petition fee submitted on September 15, 2020 has been refunded in the manner in which it was paid.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

The application is being referred to Technology Center A.U. 2421 for the examiner of record’s consideration of the reply to the February 13, 2020 non-final Office action, filed March 10, 2020.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET